Citation Nr: 1112595	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-19 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for lumbosacral strain with degenerative joint and disc disease.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from March 1993 to September 1994, January 1994 to December 1994 and June 2007 to July 2008.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The issues of entitlement to service connection for tuberculosis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain with degenerative joint and disc disease has not caused her incapacitating episodes, and is not manifested by ankylosis; flexion of the thoracolumbar spine is limited to 90 degrees at most and the combined range of motion of the thoracolumbar spine is 200 degrees at worst.

2.  Neurological impairment of the left lower extremity is manifested by no more than intermittent numbness.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for lumbosacral strain with degenerative joint and disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235-5243 (2010).

2.  The criteria for a separate evaluation of 10 percent, but no greater, for left leg radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

In a case such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran has not alleged any prejudice; thus that burden has not been met in this case.

Nevertheless, the Board notes that VA has fully complied with the notice provisions of 38 U.S.C.A. § 5103(a).  In a letter dated in September 2008, the Veteran was advised how to substantiate her claim for service connection, as well as her and VA's duties in developing the claim.  She was also provided notice as to the disability rating and effective date elements of her claim.

The record also shows that VA has obtained the Veteran's service treatment records and VA records, assisted the Veteran in obtaining evidence, and obtained a medical examination and opinion as to the severity of her service-connected disability involved in the present appeal.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court ") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints and symptoms.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

Furthermore, it is noted by the Board that the Veteran was scheduled for additional VA examinations of the spine and peripheral nerves in October 2010, but failed to report.  While a copy of the notice to report for VA examination at that time is not of record, the Board observes that the law presumes the regularity of the administrative process absent clear evidence to the contrary.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994).  In addition, her failure to report was noted in a Supplemental Statement of the Case issued in November 2010, but she has offered no reason for her failure to report and has not requested another examination.  Accordingly, the claim will be decided on the evidence of record.  See 38 C.F.R. § 3.655(b).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted. See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:  A 10% rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20% rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40% rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60% rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1):  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Under Diagnostic Code 5242 degenerative arthritis of the spine (see also, Diagnostic Code 5003), is evaluated under the following general rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10% evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of t he cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.

A 20% rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30% evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40% rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50% evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100% rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).
Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the cervical vertebrae, dorsal vertebrae, and lumbar vertebrae are considered groups of minor joints, ratable on parity with major joints. 38 C.F.R. § 4.45(f).  The lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine functions.  Id.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 U.S.C.A. § 4.124(a), Diagnostic Code 8520.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Facts and Analysis

The Veteran's service treatment records document a complaint of back pain with no involvement of the lower extremities in July 2007, with an onset of symptoms a few weeks prior.  No radiculopathy was noted at this time.  Back pain and stiffness was noted, but there was no clicking sensation in the back or any pain in the pelvic girdle.  The Veteran was able to stand erect.  Lumbosacral spine pain was elicited by flexion and extension.  The lumbosacral sine exhibited a normal appearance and palpation revealed no abnormalities.  There were no muscle spasms and motion was normal.  Pain was not elicited by rotation to the right, but was elicited by rotation to the left.  There was no pain on bilateral lateral flexion or at the extreme limits of range of motion.  Lumbago was assessed at this time and the Veteran was prescribed naproxen and cyclobenzaprine.  

In June 2008 the Veteran again presented with a complaint of low back pain.  At this time, she described low back pain greater in the left side than the right, with radiation to the left buttocks.  She denied neuropathy and loss of bowel/bladder control.  She reported continued pain with walking and difficulty standing erectly and with position changes.  Straight-leg raising test was negative.  Patellar reflexes were +1.  Range of motion was full, but the Veteran complained of back pain with right lateral bending with referred pain to the left buttocks.  There was tenderness to the spine at the L3-4 area.  The Veteran was able to squat and walk without difficulty.  Lumbago was assessed at this time and the Veteran was provided pain medication. 

Of record is an October 2008 EMG report from the Northwest Arkansas EMG clinic.  This report notes a chief complaint of low back pain, which radiated into the left lower extremity.  At this time, the Veteran described intermittent numbness in the 3rd, 4th, and 5th toes, but denied any weakness in this regard, although she reported having some fatigue.  Motor ability was grossly intact in the lower extremities.  Sensory was intact to light touch.  Deep tendon reflexes were present and knee jerks were symmetric.  There was decreased left ankle jerk as compared to the right.  No clonus was noted and the toes were down-going.  The extremities were without cyanosis, clubbing or edema.  Nerve conduction studies were performed on the left peroneal and tibial nerves.  An impression of normal electrodiagnostic study of the left lower extremity and corresponding lumbosacral paraspinal musculature was made at this time.  

In furtherance of substantiating her claim, the Veteran was afforded a VA examination in October 2008.  Besides back problems, a history of neuropathy of the left toes was noted in relation to the Veteran's in-service complaint of low back pain.  The Veteran complained of back pain, greater on the left side as compared to the right.  She reported moderate pain with a weekly frequency that lasted for hours.  She related moderate additional limitation of motion or other functional impairment during flare-ups, as well as that her left toes went numb when she had a flare-up.  She described having flare-ups every 2 to 3 weeks.  She felt that she had severe additional limitation of motion or other functional impairments during these flare-ups.  Her flare-ups were precipitated by activity, and alleviated by rest and medication.  She had lost no time from her work as a registered nurse.

Examination showed that the Veteran had a normal gait, as well as tenderness and pain to the lumbosacral spin with weight bearing and some movements.  There was no evidence of ankylosis and straight leg raise test was negative.  She had normal coordination.  There was no motor loss or evidence of sensory loss.  Babinski sign was negative.  Knee and ankle jerks were 1+.  Hip and leg pain secondary to lumbosacral spine problem was assessed at this time.

There was no history of urinary incontinence, urgency, retention or frequency, or nocturia, fecal incontinence, obstipation, parasthesias, leg or foot weakness, falls, unsteadiness, visual dysfunction or dizziness.  A history of numbness was, however, noted, as was numbness to the left toes with pain in the back and left buttocks.  There was no history of fatigue, but there was a history of decreased motion, stiffness, weakness, spasms and pain.  The Veteran had no limitation on walking, and used no assistive devices or aids.  

The examiner noted that a review of the records noted a normal EMG of the left lower extremity, as well as degenerative arthritis of the sacrum.  Also noted was that an MRI of the lumbosacral spine showed asymmetric left disc bulging with osteophytes at L5-S1, encroachment on the left L5-S1 foraminal nerve with stenosis involving the left L5 nerve root, L4-5 disc bulging with mild right foraminal stenosis at L3-4 with a left posterior/lateral annular tear.  

Examination showed no spasm, atrophy, guarding, tenderness, weakness or abnormal spinal curvature.   There was pain with motion.  Detailed motor examination was 5/5 in all areas, indicating active movement against full resistance.  Detailed reflex examination was 2+ in all areas, but for knee jerks and ankle jerks, which were 1+.  2+ indicated normal reflexes, while 1+ indicated hypoactive reflexes.  Plantar (Babinski) reflexes were normal on both the left and right.  There was no ankylosis.

Range of motion studies were conducted.  Active and passive flexion was to 90 degrees, with pain beginning at 90 degrees.  There was no additional loss of motion with repetitive use.  Active and passive extension was to 30 degrees, with pain beginning at 20 degrees.  On extension, pain was the factor most responsible for additional loss of motion on repetitive use.  Right active lateral flexion was to 40 degrees, with pain beginning at 30 degrees.  Passive right lateral flexion was to 30 degrees, with pain at 30 degrees.  There was no additional loss of right lateral flexion on repetitive use.  Left active and passive lateral flexion was to 30 degrees, with pain at 20 degrees.  Pain was the factor most responsible for additional limitation on repetitive use.  Right active and passive lateral rotation was to 30 degrees, with pain beginning at 20 degrees.  There was no additional loss of motion following repetitive use.  Left active and passive lateral rotation was to 20 degrees, with pain beginning at 20 degrees.  There was no additional loss of motion on repetitive use of the joint.  Lasegue's sign was negative.  The examiner diagnosed lumbosacral spine strain.  

In a May 2009 statement the Veteran related that the record did not "list the annular tear and the bulging disc that were detected by MRI in October of 2008."  She expressed that she believed that the annular tear caused the pain that she felt on a daily basis in her left buttock.  

Initially, the Board points out that the formula for evaluation of IVDS based on incapacitating episodes is inapplicable in the present case.  As noted above, the Veteran does not have IVDS.  Moreover, at no time has she been prescribed bed rest by a physician, as required by regulation.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  

With respect to the general rating formula, the Board finds that an evaluation in excess of 10 percent is not warranted .  An evaluation of 100 or 50 percent is not established because there is no evidence of ankylosis.  With respect to a 40 percent evaluation, it is likewise not established because there is no ankylosis of the thoracolumbar spine and because forward flexion of the thoracolumbar spine is greater than 30 degrees.  Flexion of the Veteran's low back has been noted as being to 90 degrees, with consideration of pain and repetitive use.  DeLuca, supra.  The criteria for a 30 percent evaluation are not for consideration because they apply only to the cervical spine, which is not at issue here.  Under the criteria providing for a 20 percent evaluation pertaining to the thoracolumbar spine, the evidence does not show flexion of the thoracolumbar spine equal to or less than 60 degrees, combined range of motion of this spinal segment not greater than 120 degrees or abnormal spinal contour.  The combined range of motion of the thoracolumbar spine at worst is 200 degrees, with consideration of pain on motion and repetitive use.  Id.  For these reasons, an evaluation in excess of 10 percent is not warranted for any period of time during the course of the appeal.  Fenderson, supra.

However, in resolving any doubt in the Veteran's favor, the Board does find that a separate evaluation is warranted for radiculopathy of the left lower extremity.  Although neurologic testing was normal, the Veteran has consistently related experiencing numbness in her left toes during flare-ups of her low back disability.  She is certainly competent to relate such symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Moreover, as the Veteran is qualified as a registered nurse, her statements carry greater weight than that of a lay person.  Medical evidence is not limited to that which is provided by doctors.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  No other related neurologic abnormalities are shown by the record.

In this regard, the Board finds that a 10 percent, but no greater evaluation is warranted for radiculopathy of the left lower extremity, as the Veteran's radiculopathy of the left lower extremity is manifested primarily by numbness and occurs only intermittently during flare-ups.  Fenderson, supra.

Extraschedular Consideration

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  The Board believes that a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria specifically provide for evaluation of this disability based upon various factors in light of occupational impairment, of which there is very little in the present case shown by the fact that the Veteran has missed no work time due to her disability.  Accordingly, the criteria reasonably describe the severity of the Veteran's service-connected disability. 

In short, there is nothing in the record to indicate that the service-connected lumbosacral strain with degenerative joint and disc disease presents an unusual disability picture so as to warrant consideration of an extraschedular evaluation.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial evaluation in excess of 10 percent for lumbosacral strain with degenerative joint and disc disease is denied.  

Entitlement to an initial separate 10 percent, but no greater, evaluation for left leg radiculopathy is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


